Title: To John Adams from Ma., Citizens of Quincy, 8 July 1822
From: Quincy, Ma., Citizens of
To: Adams, John


				
					
					July 8, 1822
				
				At a Legal Meeting of the Inhabitants of the Town of Quincy holden on the 8th: Day of July current, A.D. 1822—Voted—That the town accept with gratitude, affection, and respect, the very liberal, valuable, and useful donation of the Hon. John Adams, with the restrictions, limitations, and conditions, expressed in the deed of conveyance, this day presented for their consideration,—Voted That the Town will adopt all suitable and proper measures to carry into complete effect, the enlarged, and laudable views and benevolent wishes, and intentions, of the venerable donor—Voted That Daniel Greenleaf—Thomas Greenleaf—Edward Miller John Whitney—George W Beale, & George H Apthorp be a Committee to wait upon the Hon. Mr. Adams, and assure him of the grateful sense they entertain, of the Honor confered on them, by this mark of his esteem and affection, and attention to their future welfare and prosperity, and also to assure him, that valuable as the donation is—and highly as they estimate the present, and future advantages that will result from it,—They regard it with sentiments of puculiar veneration as the gift of one, whose patr patriotism, and virtues, have cast a lustre upon the place of his nativity,—Of one who has so successfully devoted, for more than half a century, the energies of his mind, with his profound wisdom and learning, to the advancement of the best interests of his  Country, and to whom under the smiles of Heaven we are so largely indebted, for our Independence, and prosperity as a nation, and for those free, and well balanced constitutions of Government, which alone can secure, and perpetuate, our inestimable priveleges,—A true Copy—as of Reccord Attest—
				
					Mottram Vesey Town Clerk—
				
				
			